Case: 3:19-cv-01057-jdp Document #: 46 Filed: 04/20/20 Page 1of1

 

 

 

Cots Lindsey Ve Gnawa Boca .e) Abe
Wer COKE WO: VO Ost

 

Woace o& age Fo W Gout OF WRYOS TEC WA
\ WudGREDS eX SWE te DR Waracdk Coons

 

WOW 15 Desena Gane Soe: Connss Lanisey (Sioa ni) Were
RPS ALA Tin We Uomhow slates Cour of Re Reals Gor The Seventh
Crrconk The Crnal udder’ tind or pres wameced WAS ACHOIN Ay
“WG Bah doy BNO, BOIY «

 

rvked S6es Weener Cor We Vwarovvy
Maencdk Se WiISCOVB Lin
Ee Mowmdey. CN 718 $7-

 

 

Res persuria Subyaiired
Ys fonts, Ly Yundlass
AWos PE) 0.) Box Woo
Yoo Scola ds h\ S$ 3SCK-

 

"3 Ws Mdew oC Who | do36

 

 

 

 

 

 

 

 

 

 

 

 

 

 
